Name: Commission Regulation (EEC) No 1948/91 of 2 July 1991 re-establishing the levying of customs duties on products falling within CN codes 3904 10 00, 3904 21 00 and 3904 22 00 originating in Poland and Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  chemistry;  America
 Date Published: nan

 4. 7. 91 Official Journal of the European Communities No L 175/ 15 COMMISSION REGULATION (EEC) No 1948/91 of 2 July 1991 re-establishing the levying of customs duties on products falling within CN codes 3904 10 00, 3904 21 00 and 3904 22 00 originating in Poland and Mexico, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN codes 3904 10 00, 3904 21 00 and 3904 22 00 , originating in Poland and Mexico, the individual ceiling was fixed at ECU 5 250 000 ; whereas, on 5 May 1991 , imports of these products into the Community originating in Poland and Mexico reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Poland and Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 7 July 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the following products originating in Poland and Mexico : Order No CN code Description 10.0458 3904 10 00 Polymers of vinyl chloride or of other halogenated olefins, in 3904 21 00 primary forms 3904 22 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .